Order of the Court of Claims reversed on the law, with costs, and matter remitted to be heard upon the merits, upon the ground that by section 12 of the Court of Claims Act the State waives its immunity and jurisdiction is granted to the Court of Claims in a death case, and section 15 of the Court of Claims Act fixes six months as the time within which the notice of claim must be filed, while in section 12-a of the Court of Claims Act the State waives its immunity and the Court of Claims is given jurisdiction to hear “ and determine all claims against the state to recover damages for injuries to property or for personal injury caused by the misfeasance or negligence of the officers or employees of the state while acting as such officer or employee,” but does not include the statutory action granted a representative of a deceased person who has come to his death through injuries received by negligence of the *722State. As to the latter, six months’ time for filing the claim or notice thereof is given by section 15 of the Court of Claims Act. Hill, P; J., Rhodes, McNamee, Bliss and Heffeman, JJ., concur.